                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DENNIS BRUCE ALLUMS,                                CASE NO. 19-cv-04906-YGR
                                   8                   Plaintiff,
                                                                                             ORDER RE: PLAINTIFF’S FAILURE TO FILE
                                   9             vs.                                         OPPOSITION TO DEFENDANT’S MOTION TO
                                                                                             DISMISS
                                  10     DEPARTMENT OF JUSTICE, ET. AL.,
                                                                                             Re: Dkt. No. 14
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 27, 2019, defendant City of Berkeley filed a motion to dismiss pro se

                                  14   plaintiff Dennis Bruce Allum’s complaint pursuant to Federal Rules of Civil Procedure 12(b)(6).

                                  15   (Dkt. No. 14.) A hearing is set on City of Berkeley’s motion to dismiss for January 7, 2020. (Id.)

                                  16          Under this Court’s Civil Local Rule 7-3, plaintiff was required to file either an opposition

                                  17   to the motions to dismiss, or a notice that plaintiff does not oppose the motion. Civ. L.R. 7-3(a),

                                  18   (b). Plaintiff’s response to the motion filed City of Berkeley was due on December 11, 2019. As

                                  19   of the date of this Order, plaintiff has filed neither an opposition nor a notice of non-opposition.

                                  20   As a result, the Court is considering dismissing plaintiff’s lawsuit for failure to prosecute.

                                  21          The Court hereby extends plaintiff’s time to file his response. Plaintiff shall file an

                                  22   opposition to defendant City of Berkeley’s motion to dismiss (or a statement of non-

                                  23   opposition) by no later than Tuesday, January 14, 2020. Failure to file a response by that

                                  24   date will result in dismissal of this lawsuit for failure to prosecute. Any reply to plaintiff’s

                                  25   response must be filed not more than 7 days thereafter.

                                  26          The Court further VACATES the hearing currently set for January 7, 2020. After briefing is

                                  27   complete, the Court may reset a hearing date for both motions if necessary.

                                  28          The Court advises plaintiff that a Handbook for Pro Se Litigants, which contains helpful
                                   1   information about proceeding without an attorney, is available in the Clerk’s office or through the

                                   2   Court’s website, http://cand.uscourts.gov/pro-se.

                                   3          Assistance is available through the Legal Help Center. Parties can make an appointment to

                                   4   speak with an attorney who can provide basic legal information and assistance. The Help Center

                                   5   does not see people on a “drop-in” basis, and will not be able to represent parties in their cases.

                                   6   There is no charge for this service. To make an appointment with the Legal Help Center, you may:

                                   7   (1) sign up in person on the appointment book outside the Legal Help Center offices at the San

                                   8   Francisco Courthouse, located at 450 Golden Gate Avenue, 15th Floor, Room 2796, San

                                   9   Francisco, California or the Oakland Courthouse, located at 1301 Clay Street, 4th Floor, Room

                                  10   470S, Oakland, California; (2) call 415-782-8982; or (3) email federalprobonoproject@sfbar.org.

                                  11   The Help Center’s website is available at https://cand.uscourts.gov/legal-help.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: December 18, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  15                                                            UNITED STATES DISTRICT JUDGE
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
